Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s after final amendment has been entered on the record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Professor Bates on 4/1/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 10: line 2, deleted “solidifying a shortening material comprising a water in oil emulsion;”, and replaced with - - reducing the temperature of a shortening material comprising a water in oil emulsion to form a solidified shortening material; - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The 112 rejection previously set forth has been withdrawn in light of Applicant’s amendments to the claims. The 103 rejections previously set forth have also been withdrawn in light of Applicant’s amendments. Applicant’s arguments have been carefully considered and have been found persuasive to support a case for patentability of the claims. Applicant’s 
Wilson further teaches a desirable effect of the shortening slowly returning to its plastic state, which is disclosed as different from the solidified state, in order to form flour coated shortening particles. Wilson further teaches using the composition to make pastry products or keeping it, but Wilson teaches against vacuum sealing the dry mix without any added liquid, wherein the shortening particles are solidified in the dry mix, as taught above. Wilson’s method is directed to a different end product and therefore teaches against the claimed method steps. One of ordinary skill in the art would not have been motivated from the teachings of the prior art to alter the method of Wilson, remove the water mist step and vacuum seal the dry mix as that would alter the final product of Wilson with no reasonable expectation of success. Therefore, Applicant’s claimed method is found patentable by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        4/2/2021